Title: To Thomas Jefferson from Benjamin Henry Latrobe, 23 March 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            
                        
                        To the President of the United States of America.
                  The Report of the Surveyor of the Publick buildings of the United States, at Washington March 23d. 1808
                  My Report on the progress and state of the publick buildings of the United States in the City of Washington during the year 1807 has been delayed untill all the work performed at the Capitol and the Presidents house could be measured and the accounts closed as nearly to the present time as possible; and also untill those additions and alterations could be made in the South Wing of the Capitol which have ben pointed out as necessary by the experience of the first part of the present session.
                  There remain now very few and those small accounts in any department of the buildings which have not been ultimately settled; and the statement which I shall annex to this report may be considered as comprizing all the demands against them of every kind up to the present time. Ever since the year 1803 when the work on the South Wing of the Capitol was commenced, accounts of particular parts of the building have necessarily been in an open state, altho’ partial settlements, at as short periods as possible, have always been made. But untill the work had  arrived at its present state, no complete admeasurement and valuation of the whole was practicable. The accumulated balances of settled accounts form a very considerable total, which has been encreased by the Stock of particular kinds of materials on hand the purchase of which appeared highly prudent if not absolutely necessary, should Congress think proper to proceed further with the publick works.
                  I now beg leave to report on each of the publick buildings seperately. 
                  I South Wing of the Capitol.
                  At the close of the year 1806 the framing of the roof of the South wing was put on, and during the winter it was covered in. The greatest exertions were then used to finish the interior: And notwithstanding the early meeting of the Legislature, in October last, the building was so far compleated as to be occupied by the house of Representatives; and at the present moment this Wing of the Capitol may be considered as finished excepting in the following particulars.—
                  1. All the wood work and walls require to be painted. The wood work is only primed. 
                  2. Of the 24 Corinthian colums of the Hall of Representatives the capitals of only two are entirely finished, 8 are in a state of forwardness, and 14 are only rough hewn or bosted.
                  3. Only part of the moulding of the Cornice are finished.
                  4. The Sculpture over the entrance is incomplete.
                  5. The enclosure of the Lobbies is not yet finished.
                  6. All the chimney pieces of the principal story and two of the Vestibules 10 in number are wanting.
                  7. Two small Capitals in the Circular Vestibule are still to be carved.
                  8. The platform on the South front giving access to the Galleries is erected upon the old scaffolding, which having been some years in use is weak and decayed. It is required by the nature of the ground, that a permanent platform on arches should be extended along this front.
                  In respect to these deficiencies I beg leave to submit the following remarks. To preserve the wood work the painting should be performed in the ensuing season. The Walls are not yet sufficiently dry to admit it; But the painting of the ceiling of the Hall of Representaives ought not to be postponed. Its present state constitutes the only defect which remains to be corrected in that Room; as I shall endeavour to explain in speaking of the very just complaints that were made at the commencement of the session, of the difficulty of hearing and speaking in it
                  The Sculpture which is still deficient can only be completed in the course of time. There are at present in the Service of the United States two very skilful Italian Sculptors Messrs. Andrei & Franzoni, whose talents are evident in their works. They and their pupil Somerville, one of our own Citizens, will make very considerable progress during the next Season, and much other assistance can be obtained in the less difficult parts of the work. 
                  The chimney pieces have been ordered, and may soon be put up: and the platform on the South front is not a work of great expense..
                  But besides compleating the South wing in these particulars, it appears equally necessary to erect during the present year that part of the West front which is opposite to the Eastern Entrance of the house, and projects Westward, from the NW Corner of the present building . In this part of the work it is intended to provide a dwelling for the doorkeeper of the house on the height of the Office Story; and above, to have Committee Rooms for the house of Representatives. The necessity of the work  arises from two causes which I beg leave to state to you.
                  1. In my former reports, and especially in a printed letter to the members of the Legislature, which I have had the honor to Communicate to you, I explained the reasons which obliged me to carry up the external North Wall of the house independently of those internal walls with which it is connected, and upon which it depends for the principal resistance against the lateral pressure of the arches and roof of the house. This very bold undertaking succeeded in enabling us to get much more forward with the work, than would have been otherwise possible, and by the erection of the entrance and its communications this wall is now firmly supported as far as they extend. But the Western end of the wall still remains without any counterpoise against the pressure outwards, but what arizes from its own weight. The cellars which were formerly sunk at the North West angle of the South Wing, and which for many years have been the receptacle of rain water, will untill covered, remain a source of injury to this part of the building. Every feasible step has been taken to prevent the lodging of the water in them, but much mischief was done before this could be effected; and a gradual settlement of the north West part of the wall has been going on from the commencement, and still increases though very slowly. It may be observed in the lobby of the house, and though not immediately dangerous it ought to be stopped as soon as possible. 
                  2 There is another consideration which is perhaps of equal importance in another point of view.
                  On the removal of the National Legislature to this City an act was passed appropriating forever to the use of the Doorkeepers of the two houses of Congress the buildings erected for the temporary accommodation of the workmen while employed on the Capitol. It was perhaps not observed that these buildings stand actually in the street which passes on the South side of the Capitol square, and in the Jersey Avenue; and thus destroy not only the appearance and regularity of the square and streets, but being placed high above their level, are a dangerous obstruction to the intercouse around the Capitol. They are besides so badly built, and already so rotten, as scarcely to be habitable; and from being placed on the surface of the Vegetable mould, having no cellars and having a very bad aspect, they are so unhealthy, that of the families who have inhabited them many have died, and all have been afflicted with severe sickness. Provision will require to be made to carry the intention of the Legislature, to provide dwellings for their doorkeepers into effect, and a slight observation of the necessity of a more close attention to the domestic  arrangements and expenses, and the better Government of the Servants of the house, than at present can possibly be had, would point out a powerful reason for the speedy erection of this part of the building, even if it were not necessary to the support of what is already carried up.
                  Before I close my account of the South Wing of the Capitol I most respectfully beg permission to notice in this Report the two objections to the Hall of Congress, which were discovered immediately on opening the session; the difficulty of hearing and speaking in it & the unpleasant effect of the mode adopted to warm the house upon the air of the Room. These objections have been forcibly stated and permanently recorded in the speeches of the members and the appointment of Committees for the purpose of enquiry into their cause and remedy; and I crave this permission not only for the purpose of personal exculpation, but with the hope that the explanation I shall give will prove of public utility in similar cases..
                  In every large Room, the great average distance of the speaker from the hearer is a cause of difficulty of hearing and speaking which cannot be removed—. But the effect of this cause, bears no proportion to that in distinctness which arizes from the innumerable echoes that are reverberated from the walls and arched ceiling of such a Room as the Hall of Representatives. These surfaces give back to the ear echoes, not only of the voice of the speaker at a perceptible distance of time from the original sound, but also distinct echoes of every accidental noise and seperate conversation in the house and lobbies, and render debate very laborious to the speaker and almost useless to the hearers. This defect was foreseen and in furnishing the house; the curtains and draperies of the windows were made as ample as propriety would admit, draperies were heavy [ri] other proper situations and a large curtain closed the opening of the columns behind the Speakers Chair: But all this drapery bore a small proportion to the extent of uncovered surface, though it rendered those particular situations of the hearer thus freed from echo superior to all others.
                  If the dimensions of a room erected for the purpose of debate were so moderate that the echoes of the voice of the speaker could reach the ear of the hearer without the intervention of a perceptable distance of time, then the echo would strenghthen and support the voice, and we find that this is actually the case in small lecture Rooms expressly constructed to produce innumerable echoes. But there is a circumstance attending Halls of debate which distinguishes them from Rooms intended for the lectures of one speaker.. The impossibility of preserving perfect silence, and of confining the persons to their seats, so as to prevent all sound but that of the Speakers Voice; For it is evident that sounds from all quarters and of all kinds will be reechoed with perfect impartiallity.
                  The Hall of Representatives is 110 feet long from East to West, and 55 high. Therefore before the echo of a sound issuing from the center of the floor can return to its place it must travel 110 feet, a distance very perceptible to the ear in the return of echo. The distance will be still greater if the speaker be placed at a distance from the hearer. And as the walls in their various breaks return each a seperate echo their confusion must necessarily render it almost impossible to understand what is spoken. 
                  From these plain facts it is evident that the walls of every large Hall of debate should be covered with Tapestry or other material which does not reverberate sound. On reference to the original drawing it will be seen that this was intended, but neither the time, nor the extent of the appropriation for furniture, which proved insufficient for the indispensable articles of carpeting, tables, desks, chairs and curtains would admit it.
                  A committee being appointed by the house to enquire into the causes and remedy of the difficulty of hearing & speaking, the foregoing facts and reasonings were laid before them; and it was proposed to suspend curtains between the Columns, round the whole internal Area of the house and others behind the seats of the Galleries and to paint the ceiling in Flock. The proposal was approved and has been executed as far as it could be done by hanging all the curtains. The painting of the Ceiling must be postponed untill the house rises. The fullest success attended this measure; and although the echoes of the ceiling produce in the Center of the house some confusion of sound it is a small inconvenience, which will be removed. When the size of this Room is considered it may be safely asserted that it is now as littlle liable to objection as any other Hall of debate in the United States, that it is in all respects superior to most others and that when the proposed improvements which are comparatively of small import are made it will be second to none in every Legislative convenience. Another inconvenience has been felt especially by some of the members from the effect of the stoves by which the Hall is warmed upon the air of the Room, especially when the house, and Galleries have been crouded. The mouths of these stoves are in the Office story below the Hall and a cavity being contrived of, from 3 to 5 feet deep below the platforms on which the seats are placed, the flues in this cavity wind to the extent of 200 feet before they pass into the Chimney. When the session was first opened the flues and walls were damp. The fire was injudiciously forced by the Servants of the house, and the heat and steam was not only unpleasant, but highly injurious to the health of many of the members. Part of the inconvenience diminished as the flues became drier, and less fire was made. But in order to renew the air of the house the external air has been freely admitted into the Cavity of the flues, and a ventilator is made in the roof. The principle on which these stoves are constructed is not new, and it has been so often and so successfully put into practice, that when every proposed improvement is made, and the building has become dry there can be little if any doubt of its being productive of no inconvenience whatever to any individual member of the house.
                  2 North Wing of the Capitol.
                  The appropriation made at the last session of Congress had for its principal object such a repair of the house and especially of the roof and gutters, as should keep out the weather and prevent the danger arising from the frequent falling down of the plaistering of the ceilings. It was late in the Season before the weather permitted any part of the roof to be stripped for examination, and when this was done in the center of the building, all the timbers were found in such a state of decay, that no part of them could be suffered to remain in their place: The decay was not however confined to the timbers of the roof, the floors down to the ground floor were discovered to be in the same state. The floors and ceiling of the Senate Chamber and Library, being also rotten, it was judged most prudent and necessary to begin with a thorough repair of the center from the foundation and not to disturb these apartments the use of which could not be dispensed with the ensuing session. For had the roof of the Senate Chamber been opened, no exertions could have compleated the repair in proper time, while the South Wing called for all the workmen which by any means we could collect. Besides, the permanent repairs and alterations proposed for the Center of the house were of such a nature as to stop the leakage of every other part of the house; and it was therefore executed in the most permanent manner and on the principles on which the South Wing has been built. All the timber floors and Galleries of the center Lobbies were taken up, and the work carried up by solid Vaulting in Brick from the foundation of the house to the top of the dome; A stair Case much wanted was made to lead into the fuel cellars, and arched Galleries constructed giving access into the Rooms in the third story which have never been finished, but which will be highly useful apartments whenever the Wing shall be compleated.
                  In the great stair Case, the old wooden sky light & cove was entirely taken down, and a solid brick cupola turned over this large Area of 45 feet by 35 and crowned by a Lanthern light. The Stairs themselves remain in the same dangerous and decayed state in which they were found but they have been properly secured for the present. 
                  All that could be done with the rest of the roof was to put it into the best repair that was practicable without stripping it. But it cannot be denied that all the Timbers of the house, especially those parts that are inserted into the Walls, are in a state of the most dangerous decay: and as far as the ceilings and floor have been opened, the dry rot is found to have possession, and to be makeing progress. It appears therefore, unavoidable, that a thorough repair of the whole house upon the permanent construction of the work of the last season should be pursued, more especially as the accommodation of the Senate and of the Courts is very far from being convenient to the dispatch of publick buisness. On this head I beg leave to refer to my report of last year, and will now only state once more my opinion that the present Chamber of the Senate cannot be considered as entirely safe, either as to the plaistering of which the Columns and Entablature consist, or as to its Floor and ceiling. 
                  3 Besides the work executed in the buildings themselves a large sum has been expended, in rendering them safe from injury, & accessible to the members. The quantity of earth to be removed in front of the South Wing, and the ground to be raised to the to the Southward and Eastward was considerable. A permanent drain was required to prevent the Wash of the Hill on which the building stands, to the South of the circular road, and the road leading to the house was to be raised and cover’d with gravel.
                  On the North the main drain was carried away by the heavy rains of the Season. This drain has for some years past been an annual source of expense and inconvenience. It is now durably constructed. Nothing has been done which did not appear unavoidable, or done in a manner to require further alteration and expense, and although all the work which does not properly belong to the building itself, has been expensive the objects of the expense have been permanently effected.
                  4 High Ways.
                  The sum of 3000$ appropriated to the use of the roads has been expended in widening the carriage way of the Pensylvania Avenue, in substituting permanent for temporary, drains, in general repairs and improvements and principally in makeing a permanent road South of the Presidents square. Several of the drains on the Pensylvania Avenue still require to be more permanently built, and a large permanent Sewer is required across the new road opposite to the presidents house, without which that Road now the proper & permanent means of reaching the Offices from the Capitol will never be passable in Winter. This road, without which the enclosure of the Presidents ground could not be at all undertaken has been executed in the most œconomical manner that could be devised, by laying it out so as to make that part in which earth was greatly deficient out of the spoils of the Hill which was to be cut through; It is still required to be covered with gravel.
                  Presidents House.
                  The work performed at the Presidents house has consisted of the covered way in front of the Offices on each Wing, of the erection of one half of the wall of enclosure & of one of the Gates, of the levelling of the greatest part of the enclosed grounds, and of minor repairs and improvements of the house itself. Neither the wall of enclosure nor the levelling of the ground could be compleated by the appropriation, but as much has been done as was practicable, and the ground is now partially enclosed, and ready to be planted..
                  The state of the South wing of the Capitol has enabled me to make a compleat measurement of all the work of every kind performed at the principal object of expenditure since the year 1803, and not only in respect to that work, but in every other departments of the buildings, I have obtained settlements of accounts, and measurements up to the present period, and also correct valuations of all the work lying contiguous to the buildings in a state of greater or less preporation. From hence by favour of the Superintendant of the City, I am enabled to lay before you a statement of all the expenditures and outstanding claims up to the present time, which may be considered as correct; the unascertained and unsettled accounts being of very small amount and importance, and capable of tolerably correct estimation. From this statement it will appear that the outstanding claims are of very considerable amount in the aggregate; an amount which could only have been reduced, by leaving the works in an unfinished and useless state. In respect to the South Wing of the Capitol, no consideration of the risk of future appropriation operated with the workmen who have so long and so faithfully laboured at the publick buildings to induce them to stop when it was known that the appropriation was exhausted, and by this means very large sums have become due to two of the principal and most respectable persons engaged in the work—Another increase of expenditure not as yet properly chargeable to any branch of the work has been incurred by the very evident utility if not absolute necessity of supplying the publick with particular kinds of Iron mongery and Glass, of which it was evident that no supply on reasonable terms would shortly be attainable. This swells the amount of the deficit very greatly. altho’ the value of the materials on hand would be greater than it is stated, if sold at the market price. I have in the first instance charged all deficiencies not specially stated to its proper appropriation to the South Wing of the Capitol, and in the general  account current which I subjoin, I have given the proper credits for materials on hand, and monies advanced to Collateral uses—
                  
                     
                        
                           
                               1 South Wing of the Capitol..
                           
                        
                        
                           Appropriation for 1807
                           
                           
                           
                           25.000 
                           
                        
                        
                           Amount of all outstanding claims not specially stated below
                           
                           
                           40.598.79
                           
                        
                        
                           From which deduct this sum in hand
                           
                           —2.167.—
                           
                           
                        
                        
                           Due from the Contingent funds of the Offices of State, War, Navy, and
                           }
                           3.218.65
                           
                           
                        
                        
                           the Post Office
                           
                           
                        
                        
                           Deficit of the 
                           }
                           
                              35.212.54
                           
                           
                           35.212.54
                        
                        
                           South wing & on the general charges
                           
                        
                        
                           
                           
                           
                              40.598.19
                           
                           
                        
                        
                           
                           
                           
                           
                           
                        
                     
                  
                  This sum was laid out in the year 1806, when by the falling in of the old drains, and the filling of the cellars with water the Offices became unhealthy, and it was absolutely necessary to remedy the evil or desert the buildings. I have stated it below as a deficit, as it has not yet been repaid.
                  
                     
                        
                           
                               2 North Wing of the Capitol. 
                           
                           
                           
                        
                        
                           Appropriation of 1807
                           
                           
                           
                           25.000 
                           
                        
                        
                           
                               Expenditures 1808.
                           
                           
                           
                           
                        
                        
                           Settled accounts
                           
                           
                           22.388.49
                           
                        
                        
                           Unsettled—do
                           
                           
                           402.01
                           
                        
                        
                           Proportion of Salaries of the Surveyor of pub Bldgs and Clerk of the Works
                           {
                           2.050.00
                           
                        
                        
                           Charged to the South Wing heretofore
                           
                        
                        
                           
                           
                           24.840.50
                           
                        
                        
                           Cash in hand
                           
                           
                              159.50
                           
                           
                        
                        
                           
                           
                           25.000.00
                           
                        
                     
                  
                  
                     
                        
                           
                               3 Presidents House..
                           
                           
                           
                        
                        
                           Appropriations 1807
                           
                           
                           $15.000
                        
                        
                           Expenditures on all objects above mentioned
                           
                              18.919.46
                           
                           
                           
                        
                        
                           Deficit of the Appropriation 1807
                           
                           3.919.46
                           
                        
                        
                           To this must be added the amount of the Claims which were incurred prior to the appropriation
                           
                           
                              1.737.44
                           
                           
                        
                        
                           
                           
                           
                              $5.656.90
                           
                           
                        
                        
                           
                               4 Publick Highways.
                           
                           
                        
                        
                           Appropriation 1807
                           
                           
                           3.000
                        
                        
                           Expenditures on the roads, highways, drains, and makeing the new road South of the Presidents square
                           
                           
                              6.644.79
                           
                           
                        
                        
                           
                           Deficit
                           
                              3.644.79
                           
                           
                        
                     
                  
                  5 Furniture of the South Wing of the Capitol.
                  In my former report I stated the sum required to furnish the house to be $20.000. This estimate did not include the expense of new desks, because from the best information I could obtain, the old desks were supposed applicable to the new house. But the frequent removeals of the platforms, and the erroneous opinions of those who had made them led into error, and when the session was closed and the desks removed, it was found utterly impracticable either to place the desks on the new platforms, or to accommodate the platforms to the desks, without destroying all convenience with the house.  New desks have therefore been made. In other respects the Estimate was founded on very simple data, as the numbers of tables, curtains, blinds, chairs and bookcases, and the quality and quantity of the carpeting, and of the Iron mongery could not be so varied as to make any material difference in the expense; and on inspection, I trust it will be found that no unnecessary furniture has been introduced into the house or Committee rooms=
                  
                     
                        
                           The amount of the appropriation was 
                           
                           
                           
                           $17.00.
                        
                        
                           Expenditures on new Desks
                           
                           $2.164.66
                           
                           
                        
                        
                           on all the articles included in the Estimate
                           }
                           
                              19.051.68
                           
                           
                           
                        
                        
                           
                           
                           
                              21.216.34
                           
                           
                           
                        
                        
                           Deficit
                           
                           
                              4,216.34
                           
                           
                           
                        
                        
                           Recapitulation
                           
                           
                           
                           
                        
                        
                           1 South Wing of the Capitol
                           
                           
                           35.212.54
                        
                        
                           2 to make good the sum loaned to the public offices
                           
                           3.218.65
                        
                        
                           3 Presidents house
                           3.919.46
                           
                        
                        
                           Prior Claims to 1807 on do
                           1.737.44
                           5.656.90
                        
                        
                           4 Publick High Ways
                           
                           3.644.79
                        
                        
                           5 Furniture fund
                           
                           
                              
                                  4.216.34
                           
                        
                        
                           
                           
                           $51.949.22.
                           
                        
                     
                  
                  Estimate
                  for the year 1808.
                        
                           To make good the deficit of 1807 including the debt due from the publick Offices.
                           }
                           51.500.00
                        
                        
                           To execute the work deficient in the South Wing
                           
                           11.500.00
                        
                        
                           To carry up that part of the West front which is necessary to secure the N West angle of the South Wing
                           }
                           15.000.00
                        
                        
                           To carry up in solid work the interior of the Wing, comprizing the Senate Chamber
                           }
                           25.000.00
                        
                        
                           To Compleat the wall of the Presidents house plant the ground, so as to close this branch of expenditure, build a solid flight of steps to the principal door, and minor expenses 
                           }
                           15.000.00
                        
                        
                           To repair the highways and build drains
                           
                           5.000.00
                        
                        
                           Total
                           
                           $123.000.00
                        
                     
                  
                  I now beg leave to add a statement of the actual expenditures on the North and South Wings of the Capitol up to the present time.
                  
                     
                        
                           1 South Wing of the Capitol.
                        
                        
                           Expended from April 1803 up to Jany. 1st. 1807 including the pulling down, and rebuilding the work formerly erected
                           }
                           216.061.47½
                           
                        
                        
                           Cash on hand 1807
                           
                           11.000.
                           
                           
                           
                        
                        
                           Appropriation 1807
                           
                           25.000
                           
                           
                           
                        
                        
                           Deficit   1808
                           
                           
                              35.212.5
                           
                           
                           
                              71.212.54
                           
                           
                        
                        
                           
                           
                           
                           
                           $287.274.01½
                           
                        
                        
                           per Contra
                           
                           
                           
                           
                           
                        
                        
                           materials on hand Crown glass
                           $
                           1000.
                           
                           
                           
                        
                        
                           Plate glass and Iron Mongery
                           
                           2.000.
                           
                           
                           
                        
                        
                           Sheet Iron for roofing
                           
                           3.000.
                           
                           
                           
                        
                        
                           Scaffolding and utensils
                           
                           1.500.
                           
                           
                           
                        
                        
                           Freestone
                           
                           1.500.
                           
                           
                           
                        
                        
                           Glass and lead used in other parts of the works, not yet charged to their account
                           }
                           1.383.
                           
                           
                           
                        
                        
                           Proportion of Salaries chargeable to the North Wing
                           }
                           2.050.
                           
                           12.433.00
                           
                        
                        
                           Actual Cost of the S Wing
                           
                           
                           
                           $274.841.01½
                           
                        
                        
                           2 North Wing.
                        
                        
                           Expended on the North Wing of the Capitol prior to 1803, including the foundations of the South Wing and Center
                           }
                           337.735.38
                           
                        
                        
                           From this sum deduct the full value of the above foundations
                           }
                           30.000.—
                           307.735.38
                        
                        
                           
                               Expended in 1803
                           
                           
                           3.301.75
                        
                        
                           
                               do in 1807
                           
                           
                           
                              24.840.50
                           
                        
                        
                           Total Cost of the North Wing 
                           
                           
                              $335.877.63
                           
                        
                     
                  
                  All which is most respectfully submitted by your faithful hlbe. servt.
                        
                            B Henry Latrobe, Surveyor
                     of the publick bldgs of the U States.
                        
                    